Title: From James Madison to Thomas Jefferson, 16 September 1792
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange Sepr. 16. 1792
The Bearer waits on you for the Bag of Coffee brought round from Philada. with your Stock.
Inclosed is the letter from E. R. referred to in his to you; to which is added a long one from D. C. for the sake of one or two particulars mentioned in it. You may either return them by the Bearer, or bring them with you as may be most convenient.
On my arrival at Mr. J. Walker’s I found that Docr. Gilmer had been suddenly called for to your little grand-daughter. I hope the cause has been removed. Present me respectfully to the ladies & to Mr. Randolph. I shall look out for you about the close of this week or the first of next, remaining in the mean time, with unalterable affection Yrs.
Js. Madison. Jr.
